Citation Nr: 0407129	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
emphysema.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
generalized anxiety disorder (claimed as post-traumatic 
stress disorder (PTSD)).

3.  Entitlement to service connection for claimed residuals 
of a back injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1965 to June 1968; 
and from October 1979 to March 1972 including service in the 
Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the RO. 

(The issues of service connection for a generalized anxiety 
disorder - claimed as PTSD; and service connection for the 
residuals of a low back disability are the subjects of the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.)  



FINDINGS OF FACT

1.  In June 1995, the RO denied the veteran's claim to reopen 
service connection for PTSD, but the appellant did not appeal 
in a timely fashion from that decision.  

2.  New evidence has been presented since the RO's June 1995 
decision which is relevant and probative to the issue at 
hand, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  In August 1999, the RO denied the veteran's claim of 
service connection for emphysema, but the appellant did not 
appeal in a timely fashion from that decision.

4.  The veteran has not submitted new and material evidence 
to reopen the claim of service connection for emphysema since 
the August 1999 decision.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
June 1995 RO decision to reopen the claim of service 
connection for generalized anxiety disorder, claimed as PTSD.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2003).  

2.  New and material evidence has not been submitted since 
the RO's August 1999 decision with regard to the claim of 
service connection for emphysema; thus, the claim for service 
connection for emphysema is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003). 

The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's claims 
to reopen the issues of service connection for generalized 
anxiety disorder, claimed as PTSD, and the issue of service 
connection for emphysema at this time, as all notification 
and development action needed to render a fair decision has, 
to the extent possible, been accomplished.

Through the rating decisions, Statement of the Case, and 
Supplemental Statement of the Case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.

The Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims to reopen, and provided ample opportunity to submit 
information and evidence.

Hence, the Board finds that, through letters sent to the 
veteran in May 2002 and October 2002, VA has fulfilled any 
duty to notify the veteran as to the laws and regulations 
governing his appeal, to provide notice as to the type of 
evidence necessary to reopen the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) recently decided the case of Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  This case held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VCAA notices were 
provided to the veteran in May and October 2002, prior to the 
November 2002 initial unfavorable AOJ decision.  

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letters that were 
provided to the veteran do not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Through the November 2002 rating 
decision and the January 2003 Statement of the Case (SOC), 
guidance was provided to the veteran with respect to the 
evidence necessary to substantiate his claim.  In this 
regard, the veteran indicated, in a signed statement of 
October 2002, that he had no additional medical evidence to 
submit.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  There is no outstanding 
request for a hearing.  The RO provided letters to the 
veteran in May and October 2002 pursuant to its duty to 
assist directives in light of the VCAA, Quartuccio and 
Pelegrini.

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
to reopen at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  VA has satisfied its duties to notify 
and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decision of record with respect to the claim for PTSD was the 
June 1995 RO decision; and the last final decision of record 
with respect to the claim for emphysema was the August 1999 
RO decision.

A.  Generalized Anxiety, claimed as PTSD

Historically, the RO denied service connection for PTSD in a 
February 1985 rating decision.  The RO found that the 
veteran's service medical records were negative for 
complaints or findings of any nervous problems.  In addition, 
the RO noted that a January 1985 VA medical examination 
report indicated that the veteran did not have any evidence 
of any PTSD.  The medical report did note a diagnosis of mild 
generalized anxiety.  No appeal was filed from this 
determination.

In a July 1994 decision, the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for PTSD or a nervous condition.  The 
veteran was notified thereof by letter dated in August 1994, 
but he did not file a notice of disagreement with this 
determination.  Evidence considered at that time included VA 
treatment notes dated in February 1994 and a notation that 
the veteran had been hospitalized in December 1993.  The RO 
concluded that the additional medical evidence did not 
furnish a diagnosis of PTSD, nor did it furnish evidence of a 
relationship between the veteran's current nervous condition 
and his military service.

A June 1995 rating decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD.  The veteran was notified thereof by 
letter dated in July 1995.  He did not file an appeal.  The 
evidence considered in the June 1995 rating decision included 
a VA treatment report from December 1993 (but not reviewed at 
the time of the July 1994 rating decision) which noted that 
the veteran's Minnesota Multiphasic Personality Inventory 
profile was somewhat consistent with a diagnosis of PTSD, but 
that it was not consistent with the veteran's description of 
his Vietnam experience.  However, the examiner reported that 
given the veteran's tendency to utilize denial, it was 
possible that he was minimizing the degree to which he was in 
danger while in Vietnam, or the intensity of distress he 
suffered as a result.  The basis of the June 1995 RO decision 
was that the additional evidence did not show a diagnosis of 
PTSD.

In this case, the relevant evidence added to the record since 
the RO's June 1995 decision consists primarily of medical 
evidence, some of which shows treatment for depression and, 
in a January 2001 VA mental health progress note, a 
diagnostic impression of rule out PTSD.  The veteran has 
asserted that his psychiatric disability is that of PTSD.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the June 1995 RO decision.  
Furthermore, the evidence is material as to question of 
service connection because it raises the possibility of a 
diagnosis of PTSD.  Thus, this evidence is relevant and 
probative to the issue at hand and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2003).  

B.  Emphysema

Historically, the RO denied the veteran's claim of service 
connection for emphysema in an August 1999 rating decision.  
The RO found that service medical records were negative for 
findings, complaints or diagnosis of emphysema and that there 
was no link between the current diagnosis of emphysema and 
active service.  

With regard to the issue of service connection for emphysema, 
the Board finds that the veteran has not submitted new 
evidence to the record since the RO's August 1999 decision.  
The Board notes that the veteran's assertions regarding the 
onset of the emphysema or that the veteran's smoking in 
service caused the emphysema have already been addressed in 
the RO's August 1999 rating decision.  Moreover, the veteran 
has not submitted any new medical evidence to consider with 
respect to the emphysema.  As such, the veteran's current 
assertions are redundant and must be considered cumulative of 
evidence previously submitted.  Finally, in October 2002 
correspondence to the RO, the veteran stated that he had no 
new and material medical evidence to submit in support of his 
claim.  

In light of the foregoing, the Board finds that the veteran 
has not submitted new and material evidence to reopen the 
claim of service connection for emphysema.  The Board 
reiterates that the veteran admittedly had no new evidence to 
show that his emphysema was incurred in or aggravated in 
service or was related to service in any way.  Thus, there is 
no new evidence that relates to an unestablished fact 
necessary to substantiate the claim; nor does it raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2003).  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for generalized anxiety disorder, 
claimed as PTSD, the appeal to this extent is allowed, 
subject to further action as discussed herein below.

As new and material evidence has not been submitted to reopen 
the claim of service connection for emphysema, the appeal is 
denied.  


REMAND

A.  Generalized Anxiety Disorder, claimed as PTSD

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

In view of the reopening of the veteran's claim of service 
connection for generalized anxiety disorder, claimed as PTSD, 
further action is warranted in order to ensure that all 
appropriate notification or development action is undertaken 
as required by the VCAA and Quartuccio.  It would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

As noted, the evidence of record shows that the veteran may 
have a psychiatric disorder, which could possibly be PTSD.  
The veteran should now be afforded a VA examination to 
determine if he has a current diagnosis of PTSD due to 
stressful experiences during service in Vietnam; and/or 
whether the veteran has some other psychiatric disorder that 
was incurred in or aggravated by service.  

In light of the need for another VA examination, the veteran 
should be asked to provide medical evidence of a nexus 
between the current psychiatric disorder and service.  In 
addition, the veteran should be afforded another opportunity 
to submit a completed PTSD questionnaire with regard to his 
claimed stressors.  All pertinent medical records should be 
obtained and associated with the claims file.  

B.  Low Back Injury

The veteran asserts that he suffered a low back injury in 
service and now has current residuals therefrom.  

A December 1996 VA treatment report noted that the veteran 
complained of back pain for three weeks with no history of 
injury or strain.  The pain was confined to the back, 
aggravated by bending.

In his November 2003 VA Form 9, the veteran asserted that he 
injured his back while in service in the Navy, aboard the 
aircraft carrier Coral Sea.  Specifically, the veteran 
reported that he fell off a ladder in the #4 engine room and 
that he could not move his legs after that.  He reported that 
he was taken to sick bay and examined, and that after a 
while, he was able to move his legs again.  He asserted that 
his current back pain is related to that fall in service.  

A careful review of the veteran's service medical records 
reveals that the veteran did suffer a fall from a ladder in 
April 1966.  It was noted that the veteran injured his right 
leg.  There was no mention of back pain at that time.  

As noted hereinabove, the VCAA, implementing regulations, and 
the Court in Quartuccio, require that the RO's duty to assist 
the veteran includes, inter alia, a duty to notify the 
veteran as to the laws and regulations governing his appeal, 
to provide notice as to the type of evidence necessary to 
substantiate the claim, to provide notice of the veteran's 
responsibility to provide evidence, and to provide notice of 
the actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the RO has not fulfilled these duties with 
regard to the claim of service connection for a low back 
disorder.  In fact, it appears that the veteran filed a claim 
of service connection for a back disability that was received 
at the RO in October 1994.  It appears, however, that the RO 
never issued a rating decision on the issue of service 
connection for a low back injury.

As such, the issue of service connection for a back 
disability must be remanded to the RO for further development 
of the record to include proper notice and duty to assist the 
veteran.

In this regard, the veteran should be afforded a VA 
examination to determine the current nature and likely 
etiology of the claimed low back disability.  All pertinent 
treatment records should be obtained and associated with the 
claims file.  The veteran should be asked to submit any 
evidence that he has in his possession relevant to the claims 
on appeal.

Once again, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claim(s), to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
psychiatric disorder, to include PTSD, 
and/or residuals of a back injury, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran that have not been 
previously secured should be obtained and 
associated with the claims file.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.   This should 
include asking him to provide all 
competent evidence to support his 
assertions that he suffers from a 
psychiatric disorder, to include PTSD 
and/or a back disability due to injury 
that was incurred in or aggravated by 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The originating agency should take 
appropriate steps to ask the veteran to 
provide comprehensive information 
concerning the inservice stressful events 
that he feels support his claim for 
service connection for PTSD.  He should 
be asked to provide specific details of 
the claimed stressful events during 
service such as the dates, places, 
detailed descriptions of the events, his 
service units, duty assignments, and the 
names and other identifying information 
concerning any individuals involved in 
the stressful events.  The originating 
agency should inform the veteran that he 
may specifically submit lay statements or 
statements of service comrades that 
support his report of the alleged 
stressors.  He should be told that the 
information is necessary to obtain 
supporting evidence of the stressful 
events.  

3.  Then, the originating agency should 
prepare a summary of all the veteran's 
alleged inservice stressful experiences 
and attempt to verify such experiences 
through appropriate service department 
channels; the National Personnel Records 
Center (NPRC); and similar sources.  

4.  The veteran should then be afforded a 
VA psychiatric examination.  The claims 
folder must be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination and all indicated testing 
should be conducted.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD and/or any other 
psychiatric disability.  If PTSD is 
diagnosed, the criteria upon which such 
diagnosis is made, including 
identification of the stressor(s), should 
be indicated.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  If a 
psychiatric disability other than PTSD is 
diagnosed, the examiner should opine as 
to whether it is at least as likely as 
not that the current psychiatric disorder 
was incurred in or aggravated by service.  
Complete rationale for all opinions 
expressed should be provided.  

5.  The veteran should be afforded a VA 
orthopedic examination in order that an 
opinion can be obtained as to whether 
there is any link between any currently 
diagnosed back disorder including, but 
not limited to, degenerative joint 
disease of the lumbar spine, and the 
events in military service.  It is 
requested that, prior to rendering such 
opinion, the examiner conduct a thorough 
review of pertinent documents in the 
record, obtain a detailed history of 
symptoms from the veteran, and conduct 
any special testing necessary.  Rationale 
to support such opinion, whether 
favorable or not, should be set forth.  

6.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection for 
generalized anxiety disorder, PTSD or 
other psychiatric disorder and for a back 
and neck disability based on the 
evidentiary record in its entirety.  The 
RO in this regard must ensure that all 
notification and development action 
required by the VCAA and Quartuccio is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



